



Exhibit 10.45
VITAMIN SHOPPE, INC.
RESTRICTED CASH AWARD AGREEMENT
pursuant to the
VITAMIN SHOPPE 2018 LONG-TERM INCENTIVE PLAN
* * * * *
Participant:    
Grant Date:    
Value of Award: $    
* * * * *
THIS RESTRICTED CASH AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Vitamin Shoppe, Inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above; and
WHEREAS, it has been determined by the Committee that it would be in the best
interests of the Company to grant this restricted cash award (“Award”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1Incorporation By Reference; Plan Document Receipt. This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and the Participant has read the Plan carefully and fully
understands its content. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
2    Grant of Award. The Company hereby grants to the Participant, as of the
Grant Date specified above, the amount of the Award specified above.
3    Time Vesting. Provided the Participant is then employed by the Company
and/or one of its subsidiaries, the Award subject to this grant shall become
unrestricted and vested as described below. For purposes of this Agreement,
“Employed by, or employed with,” means




42541.1

--------------------------------------------------------------------------------





continued service to the Company and/or one of its subsidiaries, as an employee,
independent contractor or member of the board of directors of the Company (the
“Board”).
3.1    The Award subject to this Agreement shall become unrestricted and vested:
(i) as to the first 1/2 of the Award, on the second anniversary of the Grant
Date specified above; and (ii) as to the second 1/2 of the Award, on the third
anniversary of the Grant Date specified above.
3.2    Except as otherwise provided in this Section 3, if the Participant is no
longer Employed by the Company and/or its subsidiaries for any reason prior to
the vesting of all or any portion of the Award awarded under this Agreement,
such unvested portion of the Award shall immediately be cancelled and the
Participant (and the Participant’s estate, designated beneficiary or other legal
representative) shall forfeit any rights or interests in and with respect to any
Award. The Committee, in its sole discretion, may determine, prior to or within
ninety (90) days after the date of any such termination, that all or a portion
of any the Participant’s unvested Award shall not be so cancelled and forfeited.
3.3    If the Participant is no longer Employed by the Company and/or its
subsidiaries due to the Participant’s death or Disability (as defined in Section
3.4 below), the Award shall become unrestricted and vested as of the date of any
such termination.
3.4    For purposes of this Agreement, “Disability” shall mean the Participant’s
inability, with reasonable accommodation, to perform effectively the essential
functions of the Participant’s duties hereunder because of physical or mental
disability for a cumulative period of 180 days in any consecutive 210-day period
or other long term disability under the terms of the Company’s long-term
disability plan, as then in effect.
3.5    Notwithstanding any provision contained in this Section 3 to the
contrary, in the event of a Change in Control (as defined in the Company’s 2018
Long-Term Incentive Plan, as amended from time to time), if (i) the acquirer
fails to assume the Award held by the Participant or (ii) the acquirer assumes
the Award held by the Participant but within two years of a Change in Control
following the Grant Date, the Participant is terminated by Company for any
reason other than for Cause (as defined below) or terminates voluntarily after
experiencing an Adverse Change in Status (as defined below), any Award then held
by the Participant shall become unrestricted and vested upon such termination.
For purposes of this Agreement “Adverse Change in Status” shall mean either of
the following which occurs without written consent of the Participant and which
is not remedied by the Company within thirty (30) days after the Participant
gives written notice to the Board, which written notice must be provided within
ninety (90) days of being advised of such change: (i) a material adverse change
in the Participant’s total compensation, function, duties, title or
responsibilities from those in effect at the time of the Change in Control; or
(ii) if the Participant is required to permanently commute or relocate more than
a fifty (50) mile radius from the Company’s office location at the time of the
Change in Control but only if such new commute increases the Participant’s
commute prior to the change.
3.6    If the Participant’s employer ceases to be an affiliate or subsidiary of
the Company, that event shall be deemed to constitute a termination of
employment under Section 3.2 above.


2



--------------------------------------------------------------------------------





4    Settlement. As soon as is reasonably practicable following the vesting of
any portion of the Award (but in any event, within 30 days), the Participant
will receive the applicable portion of the Award in cash.
5    Special Rules Regarding Restrictive Covenants.
5.1    Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this Section
5, the Company may cancel any outstanding Award or recoup funds.
(a)
For purposes of this Agreement, “Cause” means any of the following: (i) theft or
misappropriation of funds or other property of the Company; (ii) alcoholism or
drug abuse, either of which materially impair the ability of the Participant to
perform his/her duties and responsibilities hereunder or is injurious to the
business of the Company; (iii) the conviction of a felony or pleading guilty or
nolo contender to a felony involving moral turpitude; (iv) intentionally causing
the Company to violate any local, state or federal law, rule or regulation that
harms or may harm the Company in any material respect; (v) gross negligence or
willful misconduct in the conduct or management of the Company which materially
affects the Company, not remedied within thirty (30) days after receipt of
written notice from the Company; (vi) willful refusal to comply with any
significant policy, directive or decision of the Chief Executive Officer, any
other executive(s) of the Company to whom the Participant reports, or the Board
in furtherance of a lawful business purpose or willful refusal to perform the
duties reasonably assigned to the Participant by the Chief Executive Officer,
any other executive(s) of the Company to whom the Participant reports or the
Board consistent with the Participant’s functions, duties and responsibilities,
in each case, in any material respect, not remedied within thirty (30) days
after receipt of written notice from the Company; (vii) breach (other than by
reason of physical or mental illness, injury, or condition) of any other
material obligation to the Company that is or could reasonably be expected to
result in material harm to the Company not remedied within thirty (30) days
after receipt of written notice of such breach from the Company; (viii)
violation of the Company’s operating and or financial/accounting procedures
which results in material loss to the Company, as determined by the Company; or
(ix) violation of the Company’s confidentiality, non-compete or non-solicit
requirements (including those set forth in this Agreement) or code of business
conduct.

5.2    Nondisclosure of Confidential and Proprietary Information. The obligation
of confidentiality by the Participant set forth in the Company’s agreement(s)
with the Participant or policies of the Company binding on or covering the
Participant shall remain in effect


3



--------------------------------------------------------------------------------





for perpetuity regardless of any cessation of payment pursuant to this
Agreement, such that the Participant shall not disclose confidential information
of or pertaining to the Company at any time.
5.3    Non-Competition. During the period of a Participant’s employment and for
one (1) year thereafter (or two (2) years thereafter, in the event of a
termination following a Change in Control), the Participant shall not, without
the Company’s prior written consent, directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be connected as a director, officer, employee, partner,
consultant or otherwise with, any profit or non-profit business or organization
in the United States that, directly or indirectly, manufactures, markets,
distributes or sells (through wholesale, retail or direct marketing channels
including, but not limited to, mail order and internet distribution) vitamins,
minerals, nutritional supplements, herbal products, sports nutrition products,
bodybuilding formulas or homeopathic remedies (the “Competitive Products”) if,
except with respect to the companies listed below, the sale/distribution of the
Competitive Products represent one-third (1/3) or more of such business or
organization’s gross sales in the proceeding twelve (12) months from the
Participant’s termination of employment date (the “Competitive Business”);
provided, however, that the Participant can work for a business or organization
(other than the companies listed below) that sells Competitive Products that is
less than one-third (1/3) of such gross sales only if the Participant is not
directly or indirectly involved in that part of the business or organization
that deals with, or has knowledge of, the Competitive Products. Notwithstanding,
and without limiting, the foregoing, the following companies constitute a
Competitive Business: GNC, Rite Aid, Whole Foods, Vitacost, Walgreens, CVS,
Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s Sunflower Markets and
Vitamin Cottage. Notwithstanding the foregoing, the Participant may be a passive
owner (which shall not prohibit the exercise of any rights as a shareholder) of
not more than five percent (5%) of the outstanding stock of any class of any
public corporation that engages in a Competitive Business.
5.4    Non-Solicitation. During the period of a Participant’s employment and for
one (1) year thereafter (or two (2) years thereafter, in the event of a
termination following a Change in Control), the Participant shall not directly
or indirectly (i) cause any person or entity to, either for the Participant or
for any other person, business, partnership, association, firm, company or
corporation, hire from the Company or attempt to hire, divert or take away from
the Company, any of the officers or employees of the Company who were employed
by the Company during the twelve (12) months prior to the termination date of
the Participant’s employment; or (ii) cause any other person or entity to,
either for the Participant or for any other person, business, partnership,
association, firm, company or corporation, attempt to divert or take away from
the Company or its subsidiaries any of the business or vendors of the Company.
5.5    Remedies. The Participant and the Company acknowledge that the
restrictions imposed by this Section 5 are reasonably necessary to protect the
legitimate business interests of the Company, and that the Company would not be
willing to offer the Award pursuant to this Agreement in the absence of such
agreement. The Participant agrees that any breach of this Section 5 by the
Participant would cause irreparable damage to the Company and that in the event
of such breach, the Company shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent the violation of any obligations


4



--------------------------------------------------------------------------------





hereunder, without the necessity of posting a bond, plus if the Company prevails
with respect to any dispute between the Company and the Participant as to the
interpretation, terms, validity or enforceability of this Section 5, the
recovery of any and all costs and expenses incurred by the Company, including
reasonable attorneys’ fees in connection with the enforcement of this Section 5.
The Participant further acknowledges and agrees that any period of time during
which he or she is in violation of the covenants set forth in this Section 5
shall be added to the applicable restricted period. Resort to such equitable
relief shall not be construed to be a waiver of any other rights or remedies
that the Company may have for damages or otherwise.
5.6    Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
Award: (i) if during the course of employment the Participant engages in
conduct, or it is discovered that the Participant has engaged in conduct, that
is (x) materially adverse to the interest of the Company, which include failures
to comply with the Company’s written rules or regulations and material
violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company or it is discovered that the executive
employee has engaged in such conduct; (iii) if following termination of
employment, the Participant violates any post-termination obligations or duties
owed to, or any agreement with, the Company, which includes this Agreement, any
employment agreement and other agreements restricting post-employment conduct;
(iv) if following termination of employment, the Company discovers facts that
would have supported a termination for Cause had such facts been known to the
Company before the termination of employment; and (v) if compensation that is
promised or paid to the Participant is required to be forfeited and/or repaid to
the Company pursuant to applicable regulatory requirements as in effect from
time to time and/or such forfeiture or repayment affects amounts or benefits
payable under this Agreement.
6    Non-transferability. The Award, and any rights and interests with respect
thereto, issued under this Agreement shall not, prior to vesting, be sold,
exchanged, transferred, assigned or otherwise disposed of in any way by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any such Award, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the Award, or the levy
of any execution, attachment or similar legal process upon the Award, contrary
to the terms and provisions of this Agreement shall be null and void and without
legal force or effect.
7    Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time. This Agreement may also be modified or amended by a writing


5



--------------------------------------------------------------------------------





signed by both the Company and the Participant. The Company shall give written
notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
8    Acknowledgment of Employee. The award of the Award does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement at any time, at its sole discretion and without notice.
9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
10    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Award or the vesting of such Award.
11    No Right to Employment. Any questions as to whether and when there has
been a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates or Related Companies to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.
12    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
12.1    If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.
12.2    If such notice is to the Participant, at his or her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.
13    Compliance with Laws. The issuance of the Award pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the 1934 Act and the
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue any
of the Award pursuant to this Agreement if such issuance would violate any such
requirements.


6



--------------------------------------------------------------------------------





14    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by, the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
15    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
16    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
17    Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated thereunder.
18    Waiver of Jury Trial. PARTICIPANT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
19    Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
[Remainder of Page Left Intentionally Blank]




7



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.
VITAMIN SHOPPE, INC.
By:    
Name: David M. Kastin
Title: Senior Vice President, General Counsel & Corporate Secretary

Participant





